

116 HR 5759 IH: Gateway to Careers Act of 2020
U.S. House of Representatives
2020-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5759IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2020Ms. Adams (for herself, Mr. Delgado, and Ms. Omar) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo establish a career pathway grant program.
	
 1.Short titleThis Act may be cited as the Gateway to Careers Act of 2020. 2.Career Pathways Grant ProgramTitle VIII of the Higher Education Act of 1965 (20 U.S.C. 1161a et seq.) is amended by adding at the end the following:
			
				BBCareer Pathway Grant Program
					899.Career Pathway Grant Program
 (a)DefinitionsIn this section: (1)WIOA definitionsThe terms area career and technical education school, career pathway, in-demand industry sector or occupation, individual with a barrier to employment, industry or sector partnership, integrated education and training, local board, recognized postsecondary credential, and State board have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
							(2)Career pathway partnership
 (A)In GeneralThe term career pathway partnership means a partnership— (i)between an eligible institution, a workforce development partner described in subparagraph (B), and an education partner described in subparagraph (C);
 (ii)evidenced by a formal agreement between partners; and (iii)that is intended to support the development and implementation of a career pathway program.
 (B)Workforce development partnerA workforce development partner described in subparagraph (A) means one or more of the following: (i)A local board or a State board.
 (ii)An industry association or other representative of multiple employers in the target industry, including an industry or sector partnership.
 (iii)A community-based organization with experience in providing employment, education, or support services relevant to the career pathway and student populations receiving services under the grant under this section.
 (C)Education partnerAn education partner described in subparagraph (A) means one or more of the following: (i)A local educational agency, as defined under section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (ii)An eligible provider, as defined under section 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272).
 (iii)An institution of higher education, as defined in section 101, or a postsecondary vocational institution, as defined in section 102(c).
 (3)Eligible institutionThe term eligible institution means— (A)a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree, including 2-year Tribal Colleges or Universities under section 316 of the Higher Education Act of 1965 (20 U.S.C. 1059c) and public 2-year State institutions of higher education;
 (B)an area career and technical education school that provides education at the postsecondary level; or
 (C)a consortium of institutions described in subparagraph (A) or (B). (4)Evidence-basedThe term evidence-based means an activity, strategy, or intervention that—
 (A)demonstrates a statistically significant effect on improving student outcomes or other relevant outcomes based on—
 (i)strong evidence from not less than 1 well-designed and well-implemented experimental study; (ii)moderate evidence from not less than 1 well-designed and well-implemented quasi-experimental study; or
 (iii)promising evidence from not less than 1 well-designed and well-implemented correlational study with statistical controls for selection bias;
 (B)demonstrates a rationale based on high quality research finding or positive evaluation that such activity, strategy, or intervention is likely to improve student outcomes or other relevant outcomes; and
 (C)includes ongoing efforts to examine the effects of such activity, strategy, or intervention. (5)Measurable skill gainsThe term measurable skill gains has the meaning given the term in section 361.155(a)(1)(v) of title 34, Code of Federal Regulations (or successor regulations).
 (6)SecretaryThe term Secretary means the Secretary of Education. (b)Program establishedThe Secretary, in consultation with the Secretary of Labor, shall establish a career pathway grant program, through which the Secretary shall award grants, on a competitive basis, to eligible institutions in order to enable eligible institutions to carry out the activities described in subsection (e).
 (c)ApplicationAn eligible institution desiring to receive a grant under this section shall submit an application, at such time and in such manner as the Secretary may require, that includes the following information:
 (1)A description of the career pathway partnership, including the roles and responsibilities of each partner.
 (2)A description of the career pathway program that will be supported under the grant, including a description of the in-demand industry sectors or occupations that will be targeted and the recognized postsecondary credentials to be awarded.
 (3)A description of how the career pathway program supported under the grant are aligned and coordinated with other employment, education, and support services offered in the geographic area served under the grant.
 (4)A description of the student populations that will be served under the grant, including an analysis of any barriers to postsecondary access and completion that such populations face, and an analysis of how the services to be provided under the grant will address those barriers.
 (5)A description of the activities and services to be provided under this grant, consistent with subsection (e).
 (6)A description of the performance outcomes that the eligible institution plans to achieve, including a description of how the eligible institution will evaluate and measure student progress and measurable skill gains along a career pathway.
 (7)Such other information as the Secretary may require. (d)Priority in awarding grantsThe Secretary shall award grants under this part in a manner that—
 (1)supports geographic diversity among grantees; (2)gives priority to eligible institutions that seek to serve individuals with a barrier to employment or individuals with a barrier to postsecondary education; and
 (3)gives priority to eligible institutions that will use grant funds for evidence-based activities. (e)Use of funds (1)Developing and implementing career pathway programsAn eligible institution receiving a grant under this section shall use grant funds to carry out activities that support the development and implementation of career pathway programs, which shall include one or more of the following:
 (A)The planning and implementation of agreements between the eligible institution and other partners in the career pathway partnership to support seamless transitions between elements of the career pathway program offered by different partners, as appropriate.
 (B)The development and expansion of new or existing programs at the eligible institution that utilize integrated education and training strategies, and support multiple entry and exit points for working learners, which may include—
 (i)dual-enrollment approaches for secondary students or disconnected youth seeking to participate in a career pathway program; and
 (ii)strategies that help working students and other nontraditional and adult student populations access skills and recognized postsecondary credentials.
 (C)The provision of evidence-based professional development for faculty and other staff at the eligible institution or at partner organizations described under subparagraph (B) or (C) of subsection (a)(2) on the development and implementation of career pathways.
 (D)The acquisition of equipment necessary to support the delivery of career pathway programs supported through a grant under this section.
 (E)Any other evidence-based activities identified by the eligible institution or partners as necessary to support the development or implementation of career pathway programs, as long as such activities are clearly outlined in the grant application.
 (2)Student support servicesIn addition to the activities described in paragraph (1), an eligible institution receiving a grant under this section shall use grant funds to provide student support services to students engaged in career pathway programs, which shall include—
 (A)the provision of direct support services such as childcare, transportation, mental health and substance use disorder treatment, assistance in obtaining health insurance coverage, and assistance in accessing the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.), the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786), housing, and other benefits, as appropriate;
 (B)offering career pathway navigation and case management services, including providing information and outreach to target populations to encourage individuals to take part in programs and service offerings; and
 (C)the provision of emergency grants to help students facing financial hardships that may impact enrollment or completion of an element of a career pathway program.
 (f)Duration of awardA grant under this section shall be for a period of not more than 4 years. An eligible institution may apply for subsequent grants after the completion of a grant period.
						(g)Reports
 (1)Report to the SecretaryEach eligible institution receiving a grant under this section shall submit a report to the Secretary, on an annual basis, describing—
 (A)the activities provided under the grant, including activities carried out directly by the eligible institution and activities carried out by partner organizations;
 (B)the students receiving services under the grant, disaggregated by age, race or ethnicity, gender, barriers to employment, and income; and
 (C)indicators of performance for students receiving services through a career pathway program carried out through a grant under this part, disaggregated by participant type as described in paragraph (2), including, at a minimum—
 (i)the percentage of program participants who are in unsubsidized employment prior to enrollment in the career pathway program;
 (ii)the percentage of program participants who are in unsubsidized employment during the second quarter after exit from the program;
 (iii)the percentage of program participants who are in unsubsidized employment during the fourth quarter after exit from the program;
 (iv)the median earnings of program participants who are in unsubsidized employment prior to enrollment in the career pathway program;
 (v)the median earnings of program participants who are in unsubsidized employment during the second quarter after exit from the program;
 (vi)the percentage of program participants who obtain a recognized postsecondary credential, or a secondary school diploma or its recognized equivalent, during participation in or within 1 year after exit from the program;
 (vii)the percentage of program participants who, during a program year, are in an education or training program that leads to a recognized postsecondary credential or employment and who are achieving measurable skill gains toward such a credential or employment; and
 (viii)the percentage of program participants receiving support services, disaggregated by type of service.
 (2)Report to CongressThe Secretary shall submit a report to Congress, on a biennial basis, containing a summary of the information described in paragraph (1).
 (h)EvaluationThe Secretary shall reserve not less than 1 percent and not more than 3 percent of the funds made available under subsection (i) for each fiscal year to—
 (1)conduct a rigorous, independent evaluation of the activities funded under this section; and (2)disseminate and promote the utilization of evidence-based practices related to career pathway programs for postsecondary students.
 (i)Authorization of appropriationsThere are authorized to be appropriated to carry out the activities described in this section, such sums as may be necessary for fiscal year 2020 and for each subsequent fiscal year thereafter..
		